DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 18 are cancelled.  Claims 1, 3-17 and 19-20 are pending.

Allowable Subject Matter
Claims 1, 3-17 and 19-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a display device comprising: a signal line connected to the pixel, wherein the signal line comprises: a metal layer having a first light reflectance; and a capping layer disposed on the metal layer, containing molybdenum and tantalum, and having a second light reflectance lower than the first light reflectance of the metal layer, wherein the capping layer comprises a tip extending beyond a sidewall of the metal layer, and the tip extends beyond a contact point at which the sidewall of the metal layer contacts the base layer, wherein a length d of the tip satisfies a condition of d ≥ h/(tan(90°-Ɵα)) + h/(tan(Ɵβ)), where h denotes a first thickness of the metal layer, Ɵα denotes an outermost viewing angle of the display device, and Ɵβ denotes a taper angle of the metal layer.

Claims 3-15 are allowed since they depend on the allowed claim 1.

Claim 16 is allowed since there is no prior teaches a display device comprising: a first signal line connected to the pixel, wherein at least one of the first signal line and the second signal line comprises: a metal layer having a first light reflectance; and a capping layer disposed on the metal layer, containing molybdenum and tantalum, and having a second light reflectance lower than the first light reflectance of the metal layer, 
wherein the capping layer comprises a tip protruding from a sidewall of the metal layer, wherein the tip extends beyond a contact point at which the sidewall of the metal layer contacts with the base layer, wherein a length d of the tip satisfies a condition of d ≥ h/(tan(90°-Ɵα)) + h/(tan(Ɵβ)), where h denotes a first thickness of the metal layer, Ɵα denotes an outermost viewing angle of the display device, and Ɵβ denotes a taper angle of the metal layer.
Claim 17 is allowed since there is no prior teaches a method of manufacturing a display device, comprising: etching the conductive layer and the oxide layer to form a signal line that comprises a metal layer and a capping layer, wherein the capping layer comprises a tip protruding from a sidewall of the metal layer, wherein the tip protrudes more than a contact point at which the sidewall of the metal layer contacts with the base layer when viewed in a plane, and wherein, a length d of the tip satisfies a condition of d ≥ h/(tan(90°-Ɵα)) + h/(tan(Ɵβ)), where h denotes a first thickness of the metal layer, Ɵα denotes an outermost viewing angle of the display device, and Ɵβ denotes a taper angle of the metal layer.

Claims 19-20 are allowed since they depend on the allowed claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871